Case 1:20-cv-23938-CMA Document 1-2 Entered on FLSD Docket 09/27/2020 Page 1 of 32




                               EXHIBIT “A”
FilingCase 1:20-cv-23938-CMA Document 1-2 Entered on FLSD Docket 09/27/2020 Page 2 of 32
      # 110420305   E-Filed 07/17/2020 03:07:41 PM

  FORM 1.997. CIVIL COVER SHEET

  The civil cover sheet and the information contained in it neither replace nor supplement the filing and service of
  pleadings or other documents as required by law. This form must be filed by the plaintiff or petitioner with the
  Clerk of Court for the purpose of reporting data pursuant to section 25.075, Florida Statutes. (See instructions
  for completion.)


       I.           CASE STYLE
                                         IN THE CIRCUIT COURT OF THE ELEVENTH JUDICIAL CIRCUIT,
                                          IN AND FOR MIAMI-DADE COUNTY, FLORIDA

                                                                          Case No.: _________________
                                                                          Judge: ____________________
  DANETTE BLANCO
   Plaintiff
                   vs.
  CESAR A. VELILLA M.D., P.A., EVMD HOLDINGS, LLC, CESAR A. VELILLA
  Defendant



       II.          AMOUNT OF CLAIM
                    Please indicate the estimated amount of the claim rounded to the nearest dollar $30,000

       III.         TYPE OF CASE        (If the case fits more than one type of case, select the most definitive category.) If the
                    most descriptive label is a subcategory (is indented under a broader category), place an x on both the main
                    category and subcategory lines.

                                                                                  ☐     Malpractice – other professional
               ☐ Condominium                                                    ☒ Other
               ☐ Contracts and indebtedness                                       ☐     Antitrust/Trade Regulation
               ☐ Eminent domain                                                   ☐     Business Transaction
               ☐ Auto negligence                                                  ☒     Circuit Civil - Not Applicable
               ☐ Negligence – other                                               ☐     Constitutional challenge-statute or ordinance
                 ☐    Business governance                                         ☐     Constitutional challenge-proposed amendment
                 ☐    Business torts                                              ☐     Corporate Trusts
                 ☐    Environmental/Toxic tort                                    ☐     Discrimination-employment or other
                 ☐    Third party indemnification                                 ☐     Insurance claims
                 ☐    Construction defect                                         ☐     Intellectual property
                 ☐    Mass tort                                                   ☐     Libel/Slander
                 ☐    Negligent security                                          ☐     Shareholder derivative action
                 ☐    Nursing home negligence                                     ☐     Securities litigation
                 ☐    Premises liability – commercial                             ☐     Trade secrets
                 ☐    Premises liability – residential                            ☐     Trust litigation
               ☐ Products liability
               ☐ Real Property/Mortgage foreclosure                             ☐ County Civil
                 ☐    Commercial foreclosure                                     ☐     Small Claims up to $8,000
                 ☐    Homestead residential foreclosure                          ☐     Civil
                 ☐    Non-homestead residential foreclosure                      ☐     Replevins
                 ☐    Other real property actions                                ☐     Evictions
               ☐ Professional malpractice                                        ☐     Other civil (non-monetary)
                 ☐    Malpractice – business
                 ☐    Malpractice – medical
   Case 1:20-cv-23938-CMA Document 1-2 Entered on FLSD Docket 09/27/2020 Page 3 of 32


                                                   COMPLEX BUSINESS COURT

            This action is appropriate for assignment to Complex Business Court as delineated and mandated by the
            Administrative Order. Yes ☐ No ☒


    IV.        REMEDIES SOUGHT (check all that apply):
               ☒ Monetary;
               ☐ Non-monetary declaratory or injunctive relief;
               ☐ Punitive

    V.         NUMBER OF CAUSES OF ACTION:
                 (Specify)


               6

    VI.        IS THIS CASE A CLASS ACTION LAWSUIT?
                ☐ Yes
                ☒ No

    VII.       HAS NOTICE OF ANY KNOWN RELATED CASE BEEN FILED?
               ☒ No
               ☐ Yes – If “yes” list all related cases by name, case number and court:




    VIII.      IS JURY TRIAL DEMANDED IN COMPLAINT?
                ☒ Yes
                ☐ No



I CERTIFY that the information I have provided in this cover sheet is accurate to the best of my knowledge and belief, and
that I have read and will comply with the requirements of Florida Rule of Judicial Administration 2.425.

Signature:      s/ Jorge Freddy Perera
          Attorney or party
FL Bar No.: 93625
          (Bar number, if attorney)
                Jorge Freddy Perera
               (Type or print name)
     Date:      07/17/2020
FilingCase 1:20-cv-23938-CMA Document 1-2 Entered on FLSD Docket 09/27/2020 Page 4 of 32
      # 110420305   E-Filed 07/17/2020 03:07:41 PM

               IN THE CIRCUIT COURT OF THE ELEVENTH JUDICIAL CIRCUIT
                       IN AND FOR MIAMI-DADE COUNTY, FLORIDA

                                                  CASE NO.:

        DANETTE BLANCO,

              Plaintiff,

        vs.

        CESAR A. VELILLA M.D., P.A.,
        EVMD HOLDINGS, LLC D/B/A EVOLUTION MD, and
        CESAR A. VELILLA, individually,

              Defendants.
        ___________________________________________________/

                                              COMPLAINT

              Plaintiff DANETTE BLANCO (“Plaintiff”) hereby sues CESAR A. VELILLA

        M.D., P.A. (“CAVM”), EVMD HOLDINGS, LLC D/B/A EVOLUTION MD

        (“Evolution”), and CESAR A. VELILLA (“Velilla”) (collectively “Defendants”) and

        alleges as follows:

                                            INTRODUCTION

              1.      This is an action for unpaid wages against Defendants pursuant to

        the Fair Labor Standards Act (“FLSA”).

              2.      Plaintiff   seeks    damages      within    this   court’s    jurisdictional

        requirements, reasonable attorneys’ fees and costs, and all other remedies

        allowable by law.




        1|Page
                                            PERERA BARNHART
                   12401 Orange Drive· Suite 123 · Davie, FL 33330 · Phone (786) 485.5232
Case 1:20-cv-23938-CMA Document 1-2 Entered on FLSD Docket 09/27/2020 Page 5 of 32


                           PARTIES, JURISDICTION AND VENUE

         3.     CAVM and Evolution (the “Corporate Defendants”) are were Florida

   businesses conducting business in Miami-Dade County, Florida during the

   relevant period.

         4.     Plaintiff was formerly employed by Defendants and performed work

   for Defendants in Miami-Dade County, Florida.

         5.     Venue is proper in this Court because Defendant transacts business

   in this District, Defendant maintains a principal place of business in this

   District, Defendant employed Plaintiff in this District, and the claims arose

   within this District.

                                        GENERAL ALLEGATIONS

   Defendants’ Business

         6.     Defendants operate a plastic surgery practice (the “Practice”).

         7.     During the relevant period, Velilla was an owner and operator of the

   Corporate Defendants.

         8.     During the relevant period, the Corporate Defendants’ gross annual

   revenue exceeded $500,000.

         9.     Defendants market the Practice across state lines through the

   internet.

         10.    At all relevant times, Defendants employed two or more employees

   that customarily, continually, and regularly handled goods and materials that i)

   were purchased from a person or entity outside the state of Florida and/or ii)

   were purchased in Florida but had previously traveled through interstate

   commerce.


   2|Page
                                      PERERA BARNHART ALEMAN
                  12401 ORANGE DRIVE · SUITE 123 · DAVIE, FLORIDA 33330 · PHONE (786) 485.5232
Case 1:20-cv-23938-CMA Document 1-2 Entered on FLSD Docket 09/27/2020 Page 6 of 32


           11.   Upon information and belief, Defendants obtained and solicited

   funds from non-Florida sources, accepted funds from non-Florida sources, used

   telephonic transmissions going over state lines to do its business, transmitted

   funds outside the State of Florida, used electronic means to market and run their

   business in a way that was not limited to Florida, and otherwise regularly

   engaged in interstate commerce during the relevant period.

           12.   Defendants, upon information and belief, accepts checks, wire

   transfers, and other forms of payments that are made or processed outside the

   state of Florida, and did so during the relevant period.

           13.   Defendants were engaged in interstate commerce and subject to the

   FLSA.

   Plaintiff’s Employment With Defendants

           14.   In or around November 11, 2019, Plaintiff was hired by Defendants.

           15.   Defendants agreed to pay Plaintiff on an hourly basis.

           16.   Defendants, however, did not compensate Plaintiff for her first two

   weeks of work.

           17.   Similarly, Defendants did not compensated Plaintiff for her last two

   weeks of work until Plaintiff retained a lawyer.

           18.   To make matters worse, Defendants failed to compensate Plaintiff in

   accordance with the FLSA’s overtime provisions. Specifically, Defendants failed

   to pay Plaintiff at time-and-a-half her regular rate of pay for all overtime hours

   worked.




   3|Page
                                      PERERA BARNHART ALEMAN
                  12401 ORANGE DRIVE · SUITE 123 · DAVIE, FLORIDA 33330 · PHONE (786) 485.5232
Case 1:20-cv-23938-CMA Document 1-2 Entered on FLSD Docket 09/27/2020 Page 7 of 32


                                   COUNT I
                 MINIMUM WAGE VIOLATIONS AGAINST CAVM UNDER
                        THE FAIR LABOR STANDARDS ACT

         19.     Plaintiff re-alleges and incorporates by reference the allegations in

   paragraphs 1 through 18 as if fully set forth herein.

         20.     As part of its business, CAVM purchased goods and materials that

   traveled through interstate commerce.

         21.     These goods and materials were customarily, continually, and

   regularly handled by two or more employees, including Plaintiff.

         22.     Upon information and belief, CAVM obtained and solicited funds

   from non-Florida sources, accepted funds from non-Florida sources, used

   telephonic transmissions going over state lines to do its business, transmitted

   funds outside the State of Florida, used electronic means to market and run its

   business in a way that was not limited to Florida, and otherwise regularly

   engaged in interstate commerce during the relevant period.

         23.     CAVM, upon information and belief, accepted credit card payments,

   wire transfers, and other forms of payments made or processed outside the state

   of Florida during the relevant.

         24.     CAVM is an employer engaged in interstate commerce and subject

   to the FLSA.

         25.     By not providing Plaintiff with any compensation for her first two

   weeks and last two weeks, CAVM has violated the FLSA’s minimum wage

   provisions.

         26.     Plaintiff is owed unpaid minimum wage compensation pursuant to

   the FLSA.


   4|Page
                                       PERERA BARNHART ALEMAN
                   12401 ORANGE DRIVE · SUITE 123 · DAVIE, FLORIDA 33330 · PHONE (786) 485.5232
Case 1:20-cv-23938-CMA Document 1-2 Entered on FLSD Docket 09/27/2020 Page 8 of 32


         27.   In addition, CAVM is liable for double the overtime amounts owed

   as liquidated damages under the FLSA as a result of its intentional and willful

   violations for up to the three-year statute of limitations afforded by the FLSA.

         WHEREFORE, Plaintiff respectfully requests that the Court:

                  a. Enter judgment for Plaintiff against CAVM under the FLSA;

                  b. Award Plaintiff actual damages for the unpaid wages;

                  c. Award Plaintiff liquidated damages;

                  d. Award Plaintiff his attorneys’ fees and costs;

                  e. Award Plaintiff all recoverable interest; and

                  f. Award any other relief this Honorable Court deems just and

                       proper.



                               COUNT II
           MINIMUM WAGE VIOLATIONS AGAINST EVOLUTION UNDER
                    THE FAIR LABOR STANDARDS ACT

         28.   Plaintiff re-alleges and incorporates by reference the allegations in

   paragraphs 1 through 18 as if fully set forth herein.

         29.   As part of its business, EVOLUTION purchased goods and materials

   that traveled through interstate commerce.

         30.   These goods and materials were customarily, continually, and

   regularly handled by two or more employees, including Plaintiff.

         31.   Upon information and belief, EVOLUTION obtained and solicited

   funds from non-Florida sources, accepted funds from non-Florida sources, used

   telephonic transmissions going over state lines to do its business, transmitted

   funds outside the State of Florida, used electronic means to market and run its


   5|Page
                                     PERERA BARNHART ALEMAN
                 12401 ORANGE DRIVE · SUITE 123 · DAVIE, FLORIDA 33330 · PHONE (786) 485.5232
Case 1:20-cv-23938-CMA Document 1-2 Entered on FLSD Docket 09/27/2020 Page 9 of 32


   business in a way that was not limited to Florida, and otherwise regularly

   engaged in interstate commerce during the relevant period.

           32.   EVOLUTION, upon information and belief, accepted credit card

   payments, wire transfers, and other forms of payments made or processed

   outside the state of Florida during the relevant.

           33.   EVOLUTION is an employer engaged in interstate commerce and

   subject to the FLSA.

           34.   By not providing Plaintiff with any compensation for her first two

   weeks and last two weeks, EVOLUTION has violated the FLSA’s minimum wage

   provisions.

           35.   Plaintiff is owed unpaid minimum wage compensation pursuant to

   the FLSA.

           36.   In addition, EVOLUTION is liable for double the overtime amounts

   owed as liquidated damages under the FLSA as a result of its intentional and

   willful violations for up to the three-year statute of limitations afforded by the

   FLSA.

           WHEREFORE, Plaintiff respectfully requests that the Court:

                    g. Enter judgment for Plaintiff against EVOLUTION under the

                        FLSA;

                    h. Award Plaintiff actual damages for the unpaid wages;

                    i. Award Plaintiff liquidated damages;

                    j. Award Plaintiff his attorneys’ fees and costs;

                    k. Award Plaintiff all recoverable interest; and




   6|Page
                                      PERERA BARNHART ALEMAN
                  12401 ORANGE DRIVE · SUITE 123 · DAVIE, FLORIDA 33330 · PHONE (786) 485.5232
Case 1:20-cv-23938-CMA Document 1-2 Entered on FLSD Docket 09/27/2020 Page 10 of 32


                    l. Award any other relief this Honorable Court deems just and

                         proper.



                                  COUNT III
               MINIMUM WAGE VIOLATIONS AGAINST VELILLA UNDER
                       THE FAIR LABOR STANDARDS ACT

         37.     Plaintiff re-alleges and incorporates by reference the allegations in

   paragraphs 1 through 18as if fully set forth herein.

         38.     Velilla    operated        the     day-to-day         activities      of    the   Corporate

   Defendants, had supervisory authority over Plaintiff, and was partially or totally

   responsible for paying Plaintiff’s wages.

         39.     By withholding Plaintiff’s first paycheck (and final paycheck until

   Plaintiff retained a lawyer), Velilla has violated the FLSA’s minimum wage

   provisions.

         40.     Plaintiff is owed unpaid minimum wage compensation pursuant to

   the FLSA.

         41.     In addition, Velilla is liable for double the overtime amounts owed

   as liquidated damages under the FLSA as a result of its intentional and willful

   violations for up to the three-year statute of limitations afforded by the FLSA.

         WHEREFORE, Plaintiff respectfully requests that the Court:

                    a. Enter judgment for Plaintiff against Velilla under the FLSA;

                    b. Award Plaintiff actual damages for the unpaid wages;

                    c. Award Plaintiff liquidated damages;

                    d. Award Plaintiff his attorneys’ fees and costs;

                    e. Award Plaintiff all recoverable interest; and


   7|Page
                                       PERERA BARNHART ALEMAN
                   12401 ORANGE DRIVE · SUITE 123 · DAVIE, FLORIDA 33330 · PHONE (786) 485.5232
Case 1:20-cv-23938-CMA Document 1-2 Entered on FLSD Docket 09/27/2020 Page 11 of 32


                     f. Award any other relief this Honorable Court deems just and

                       proper.



                               COUNT IV
            OVERTIME VIOLATION AGAINST CAVM UNDER THE FLSA

         42.   Plaintiff re-alleges and incorporates by reference the allegations in

   paragraphs 1 through 18 as if fully set forth herein.

         43.   CAVM was Plaintiff’s employer, joint employer, or co-employer for

   purposes of the FLSA as the term employer is defined by 29 U.S.C. § 203.

         44.   During       Plaintiff’s        employment            with       Defendants,     Plaintiff

   consistently worked over forty (40) hours per week on some occasions.

         45.   Despite working overtime hours, Defendants never compensated

   Plaintiff at the rate of time-and-a-half for all overtime hours worked.

         46.   Defendants intentionally refused to pay Plaintiff overtime wages she

   was owed under the FLSA.

         47.   In addition, CAVM is liable for double the overtime amounts owed

   as liquidated damages under the FLSA as a result of its intentional and willful

   violations for up to the three-year statute of limitations afforded by the FLSA.

         WHEREFORE, Plaintiff respectfully requests that the Court:

                a.     Enter judgment against CAVM under the FLSA;

                b.     Award Plaintiff actual damages for the unpaid wages;

                c.     Award Plaintiff liquidated damages;

                d.     Award Plaintiff attorneys’ fees and costs;

                e.     Award Plaintiff all recoverable interest; and



   8|Page
                                     PERERA BARNHART ALEMAN
                 12401 ORANGE DRIVE · SUITE 123 · DAVIE, FLORIDA 33330 · PHONE (786) 485.5232
Case 1:20-cv-23938-CMA Document 1-2 Entered on FLSD Docket 09/27/2020 Page 12 of 32


                 f.        Award any other relief this Honorable Court deems just and

           proper.



                               COUNT V
         OVERTIME VIOLATION AGAINST EVOLUTION UNDER THE FLSA

           48.   Plaintiff re-alleges and incorporates by reference the allegations in

   paragraphs 1 through 18 as if fully set forth herein.

           49.   EVOLUTION was Plaintiff’s employer, joint employer, or co-employer

   for purposes of the FLSA as the term employer is defined by 29 U.S.C. § 203.

           50.   During Plaintiff’s employment with Defendants, Plaintiff worked over

   forty (40) hours per week on some occasions.

           51.   Despite working overtime hours, Defendants never compensated

   Plaintiff at the rate of time-and-a-half for all overtime hours worked.

           52.   Defendants intentionally refused to pay Plaintiff overtime wages she

   was owed under the FLSA.

           53.   In addition, EVOLUTION is liable for double the overtime amounts

   owed as liquidated damages under the FLSA as a result of its intentional and

   willful violations for up to the three-year statute of limitations afforded by the

   FLSA.

           WHEREFORE, Plaintiff respectfully requests that the Court:

                 a.        Enter judgment against EVOLUTION under the FLSA;

                 b.        Award Plaintiff actual damages for the unpaid wages;

                 c.        Award Plaintiff liquidated damages;

                 d.        Award Plaintiff attorneys’ fees and costs;



   9|Page
                                         PERERA BARNHART ALEMAN
                     12401 ORANGE DRIVE · SUITE 123 · DAVIE, FLORIDA 33330 · PHONE (786) 485.5232
Case 1:20-cv-23938-CMA Document 1-2 Entered on FLSD Docket 09/27/2020 Page 13 of 32


                  e.        Award Plaintiff all recoverable interest; and

                  f.        Award any other relief this Honorable Court deems just and

            proper.



                                 COUNT VI
             OVERTIME VIOLATION AGAINST VELILLA UNDER THE FLSA

           54.    Plaintiff re-alleges and incorporates by reference the allegations in

   paragraphs 1 through 51 as if fully set forth herein.

           55.    Velilla was Plaintiff’s employer, joint employer, or co-employer for

   purposes of the FLSA as the term employer is defined by 29 U.S.C. § 203.

           56.    Velilla was responsible for running the day-to-day operations of the

   Corporate Defendants.

           57.    Velilla had supervisory authority to discipline and fire Plaintiff.

           58.    Velilla was partially or totally responsible for paying Plaintiff’s

   wages.

           59.    During Plaintiff’s employment with Velilla, Plaintiff worked over forty

   (40) hours on some workweeks.

           60.    Velilla never compensated Plaintiff at the rate of time-and-a-half for

   all overtime hours worked.

           61.    Velilla intentionally refused to pay Plaintiff overtime wages she was

   owed under the FLSA.

           62.    In addition, Velilla is liable for double the overtime amounts owed

   as liquidated damages under the FLSA as a result of its intentional and willful

   violations for up to the three-year statute of limitations afforded by the FLSA.



   10 | P a g e
                                          PERERA BARNHART ALEMAN
                      12401 ORANGE DRIVE · SUITE 123 · DAVIE, FLORIDA 33330 · PHONE (786) 485.5232
Case 1:20-cv-23938-CMA Document 1-2 Entered on FLSD Docket 09/27/2020 Page 14 of 32


           WHEREFORE, Plaintiff respectfully requests that the Court:

                  a.        Enter judgment against Velilla under the FLSA;

                  b.        Award Plaintiff actual damages for the unpaid wages;

                  c.        Award Plaintiff liquidated damages;

                  d.        Award Plaintiff attorneys’ fees and costs;

                  e.        Award Plaintiff all recoverable interest; and

                  f.        Award any other relief this Honorable Court deems just and

            proper.

                                                  JURY TRIAL

           Plaintiff hereby requests a trial by jury with respect to all claims so triable.




    Dated: July 17, 2020                              Respectfully submitted,


                                                      By: /s/ J. Freddy Perera
                                                      J. Freddy Perera, Esq.
                                                      Florida Bar No. 93625
                                                      freddy@pba-law.com
                                                      Valerie Barnhart, Esq.
                                                      Florida Bar No. 88549
                                                      valerie@pba-law.com
                                                      PERERA BARNHART ALEMAN
                                                      12401 Orange Drive, Suite123
                                                      Davie, Florida 33330
                                                      Telephone: 786-485-5232
                                                      Counsel for Plaintiff




   11 | P a g e
                                          PERERA BARNHART ALEMAN
                      12401 ORANGE DRIVE · SUITE 123 · DAVIE, FLORIDA 33330 · PHONE (786) 485.5232
FilingCase 1:20-cv-23938-CMA Document 1-2 Entered on FLSD Docket 09/27/2020 Page 15 of 32
       # 110601738  E-Filed 07/22/2020 09:59:43 AM


                    IN THE CIRCUIT COURT OF THE ELEVENTH JUDICIAL CIRCUIT
                            IN AND FOR MIAMI-DADE COUNTY, FLORIDA
                                     CASE NO.: 2020-015102-CA-01

        DANETTE BLANCO,

                Plaintiff,
        vs.




        CESAR A. VELILLA M.D., P.A.,
        EVMD HOLDINGS, LLC D/B/A EVOLUTION MD, and
        CESAR A. VELILLA, individually,
               Defendants.
        _________________________________________/


                                                    SUMMONS

        THE STATE OF FLORIDA:
        To Each Sheriff of Said State:

               YOU ARE HEREBY COMMANDED to serve this Summons, and a copy of the Complaint
        on Defendant:

                                              CESAR A. VELILLA
                                          12709 MIRAMAR PARKWAY
                                              MIRAMAR, FL 33027

                Defendant is required to serve written defenses to the Complaint on Plaintiff's attorney,
        whose names and address are: J. Freddy Perera, Esq., 12401 Orange Drive, Suite 123, Davie,
        FL, 33330 within 20 calendar days after service of this summons on that Defendant, exclusive of
        the day of service, and to file the original of the defenses with the Clerk of the Court either before
        service on Plaintiff's attorney or immediately thereafter. If a Defendant fails to do so, a default
        will be entered against that Defendant for the relief demanded in the complaint or petition.

               DATED ON                            , 2020.

                                                       HARVEY RUVIN

                                                       By:
                                                              As Deputy Clerk
Case 1:20-cv-23938-CMA Document 1-2 Entered on FLSD Docket 09/27/2020 Page 16 of 32




                                      SUMMONS:
                         PERSONAL SERVICE OF A NATURAL PERSON
                                              IMPORTANT
           A lawsuit has been filed against you. You have 20 calendar days after this summons is
   served upon you to file a written response to the attached Complaint in this Court. A phone call
   will not protect you. Your written response, including the above case number and named parties,
   must be filed if you want the Court to hear your case. If you do not file your response on time,
   you may lose the case, and your wages, money and property may thereafter be taken without
   further warning from the Court. There are other legal requirements. You may want to call an
   attorney right away. If you do not know an attorney, you may call an attorney referral service or
   a legal aid office (listed in the phone book).
          If you choose to file a written response yourself, at the same time you file your written
   response to the Court you must also mail or take a carbon copy or photocopy of your written
   response to the "Plaintiff/Plaintiff's Attorney" named below.
                                             IMPORTANTE
           Usted ha sido demandoado legalmente. Tiene viente (20) dias, contados a partir del recibo
   de esta notificacion, para contestar la demanda adjunta, por escrito, y presentarla ante este tribunal.
   Una llamada telefonica no lo protegera; si usted desea que el escrito, incluyendo el numero del
   caso y los nombres de las partes interesadas en dicho caso. Si usted no contesta la demanda a
   tiempo, pudeise perder el caso y podria ser despojado de sus ingresos y propiedades, o privade de
   sus dereschos, sin previo aviso del tribunal. Existen otros requisitos legales. Si lo desea puede
   usted consultar a unabogado immediateamenta. Si no conoce a un abogado, puede llamar a una
   de las officinas de asistencia legal que aparecen en la guia telefoncia.
          Si desea responder a la demanda pro su cuenta, al mismoi tiempo en que presenta su
   respuesta ante el tribunal, debera usted enviar por correo o entregar una copia du su respuesta a la
   persona denominada abajo como "Plaintiff/Plaintiff's Attorney." (Demandate o Abogado de
   Demanadante).
                                              IMPORTANT
           Des poursuites judiciaries ont ele entreprises contre vous. Vous avez 20 jours consecutifs
   a partir de la date de l'assignation de cet'te citation pour deposser une response ecite a la plainte
   cijointe aupres de ce Tribunal. Un simple coup de telephone est insuffisant pour vous proteger;
   vous etes oblige de deposer votre reponse ecrite, ave mention du numero de dossier ci-dessus et
   du nom des parties nommees ici, si vous souhaitez que le Tribunal entende votre cause. Si cous
   ne deposez pas votre reponse ecrite dans le relai requis, vous resiquez de perdre la cause ainsi que
   votre salaire, votre argent, et vos biens peuvent tere saisis par la suite, sans aucun preavis ulterieur
   du Tribunal. Il a d' autres obligations juridiques et vous pouvez requerir les services immediates
   d'un avocat. Si vous ne connaissez pas d'avocats, vou pourriez telephoner a un service de reference
   d'avocats ou a un brueau d'assistance juridique (figurant a l'annuaire de telephones).
Case 1:20-cv-23938-CMA Document 1-2 Entered on FLSD Docket 09/27/2020 Page 17 of 32




          Si vous choisissez de deposer vous-meme une reponse ecrite, il vous faudra egalement, en
   meme tempos que cette formalite, faire parvenir ou expedier une copie au carbone ou une
   photocopie de votre reponse ecrite au "Plaintiff/Plaintiff's Attorney" (Plaignant ou a son avocate)
   nomme ci-dessous.


   Filed By:
                  J. Freddy Perera
                  Florida Bar No. 93625

   Address:       Perera Barnhart Alemán, P.A.
                  12401 Orange Drive
                  Suite 123
                  Davie, FL 33330
                  (786) 485-5232
FilingCase 1:20-cv-23938-CMA Document 1-2 Entered on FLSD Docket 09/27/2020 Page 18 of 32
       # 110601738  E-Filed 07/22/2020 09:59:43 AM


                    IN THE CIRCUIT COURT OF THE ELEVENTH JUDICIAL CIRCUIT
                            IN AND FOR MIAMI-DADE COUNTY, FLORIDA
                                     CASE NO.: 2020-015102-CA-01
        DANETTE BLANCO
               Plaintiff,
        vs.


        CESAR A. VELILLA M.D., P.A.,
        EVMD HOLDINGS, LLC D/B/A EVOLUTION MD, and
        CESAR A. VELILLA, individually,

               Defendants.
        _________________________________________/


                                                    SUMMONS

        THE STATE OF FLORIDA:
        To Each Sheriff of Said State:

               YOU ARE HEREBY COMMANDED to serve this Summons, and a copy of the Complaint
        on Defendant:

                                         CESAR A. VELILLA ,M.D., P.A.
                                              CESAR A VELILLA
                                          12709 MIRAMAR PARKWAY
                                              MIRAMAR, FL 33027

                Defendant is required to serve written defenses to the Complaint on Plaintiff's attorney,
        whose names and address are: J. Freddy Perera, Esq., 12401 Orange Drive, Suite 123, Davie,
        FL, 33330 within 20 calendar days after service of this summons on that Defendant, exclusive of
        the day of service, and to file the original of the defenses with the Clerk of the Court either before
        service on Plaintiff's attorney or immediately thereafter. If a Defendant fails to do so, a default
        will be entered against that Defendant for the relief demanded in the complaint or petition.

               DATED ON                            , 2020.

                                                       HARVEY RUVIN

                                                       By:
                                                              As Deputy Clerk
Case 1:20-cv-23938-CMA Document 1-2 Entered on FLSD Docket 09/27/2020 Page 19 of 32




                                               SUMMONS:
                           PERSONAL SERVICE OF A CORPORATION
                                              IMPORTANT
           A lawsuit has been filed against you. You have 20 calendar days after this summons is
   served upon you to file a written response to the attached Complaint in this Court. A phone call
   will not protect you. Your written response, including the above case number and named parties,
   must be filed if you want the Court to hear your case. If you do not file your response on time,
   you may lose the case, and your wages, money and property may thereafter be taken without
   further warning from the Court. There are other legal requirements. You may want to call an
   attorney right away. If you do not know an attorney, you may call an attorney referral service or
   a legal aid office (listed in the phone book).
          If you choose to file a written response yourself, at the same time you file your written
   response to the Court you must also mail or take a carbon copy or photocopy of your written
   response to the "Plaintiff/Plaintiff's Attorney" named below.
                                             IMPORTANTE
           Usted ha sido demandoado legalmente. Tiene viente (20) dias, contados a partir del recibo
   de esta notificacion, para contestar la demanda adjunta, por escrito, y presentarla ante este tribunal.
   Una llamada telefonica no lo protegera; si usted desea que el escrito, incluyendo el numero del
   caso y los nombres de las partes interesadas en dicho caso. Si usted no contesta la demanda a
   tiempo, pudeise perder el caso y podria ser despojado de sus ingresos y propiedades, o privade de
   sus dereschos, sin previo aviso del tribunal. Existen otros requisitos legales. Si lo desea puede
   usted consultar a unabogado immediateamenta. Si no conoce a un abogado, puede llamar a una
   de las officinas de asistencia legal que aparecen en la guia telefoncia.
          Si desea responder a la demanda pro su cuenta, al mismoi tiempo en que presenta su
   respuesta ante el tribunal, debera usted enviar por correo o entregar una copia du su respuesta a la
   persona denominada abajo como "Plaintiff/Plaintiff's Attorney." (Demandate o Abogado de
   Demanadante).
                                              IMPORTANT
           Des poursuites judiciaries ont ele entreprises contre vous. Vous avez 20 jours consecutifs
   a partir de la date de l'assignation de cet'te citation pour deposser une response ecite a la plainte
   cijointe aupres de ce Tribunal. Un simple coup de telephone est insuffisant pour vous proteger;
   vous etes oblige de deposer votre reponse ecrite, ave mention du numero de dossier ci-dessus et
   du nom des parties nommees ici, si vous souhaitez que le Tribunal entende votre cause. Si cous
   ne deposez pas votre reponse ecrite dans le relai requis, vous resiquez de perdre la cause ainsi que
   votre salaire, votre argent, et vos biens peuvent tere saisis par la suite, sans aucun preavis ulterieur
   du Tribunal. Il a d' autres obligations juridiques et vous pouvez requerir les services immediates
   d'un avocat. Si vous ne connaissez pas d'avocats, vou pourriez telephoner a un service de reference
   d'avocats ou a un brueau d'assistance juridique (figurant a l'annuaire de telephones).
Case 1:20-cv-23938-CMA Document 1-2 Entered on FLSD Docket 09/27/2020 Page 20 of 32




          Si vous choisissez de deposer vous-meme une reponse ecrite, il vous faudra egalement, en
   meme tempos que cette formalite, faire parvenir ou expedier une copie au carbone ou une
   photocopie de votre reponse ecrite au "Plaintiff/Plaintiff's Attorney" (Plaignant ou a son avocate)
   nomme ci-dessous.


   Filed By:
                  J. Freddy Perera
                  Florida Bar No. 93625

   Address:       Perera Barnhart Alemán, P.A.
                  12401 Orange Drive
                  Suite 123
                  Davie, FL 33330
                  (786) 485-5232
FilingCase 1:20-cv-23938-CMA Document 1-2 Entered on FLSD Docket 09/27/2020 Page 21 of 32
       # 110601738  E-Filed 07/22/2020 09:59:43 AM



                    IN THE CIRCUIT COURT OF THE ELEVENTH JUDICIAL CIRCUIT
                            IN AND FOR MIAMI-DADE COUNTY, FLORIDA
                                     CASE NO.: 2020-015102-CA-01
        DANETTE BLANCO
               Plaintiff,
        vs.


        CESAR A. VELILLA M.D., P.A.,
        EVMD HOLDINGS, LLC D/B/A EVOLUTION MD, and
        CESAR A. VELILLA, individually,

               Defendants.
        _________________________________________/


                                                    SUMMONS

        THE STATE OF FLORIDA:
        To Each Sheriff of Said State:

               YOU ARE HEREBY COMMANDED to serve this Summons, and a copy of the Complaint
        on Defendant:

                             EVMD HOLDINGS, LLC D/B/A EVOLUTION MD
                                     MAZUR, MATTHEW E, JR
                                       2655 LEJEUNE ROAD
                                            SUITE 500
                                     CORAL GABLES, FL 33134

                Defendant is required to serve written defenses to the Complaint on Plaintiff's attorney,
        whose names and address are: J. Freddy Perera, Esq., 12401 Orange Drive, Suite 123, Davie,
        FL, 33330 within 20 calendar days after service of this summons on that Defendant, exclusive of
        the day of service, and to file the original of the defenses with the Clerk of the Court either before
        service on Plaintiff's attorney or immediately thereafter. If a Defendant fails to do so, a default
        will be entered against that Defendant for the relief demanded in the complaint or petition.

               DATED ON                            , 2020.

                                                       HARVEY RUVIN

                                                       By:
                                                              As Deputy Clerk
Case 1:20-cv-23938-CMA Document 1-2 Entered on FLSD Docket 09/27/2020 Page 22 of 32




                                       SUMMONS:
                           PERSONAL SERVICE OF A CORPORATION
                                              IMPORTANT
           A lawsuit has been filed against you. You have 20 calendar days after this summons is
   served upon you to file a written response to the attached Complaint in this Court. A phone call
   will not protect you. Your written response, including the above case number and named parties,
   must be filed if you want the Court to hear your case. If you do not file your response on time,
   you may lose the case, and your wages, money and property may thereafter be taken without
   further warning from the Court. There are other legal requirements. You may want to call an
   attorney right away. If you do not know an attorney, you may call an attorney referral service or
   a legal aid office (listed in the phone book).
          If you choose to file a written response yourself, at the same time you file your written
   response to the Court you must also mail or take a carbon copy or photocopy of your written
   response to the "Plaintiff/Plaintiff's Attorney" named below.
                                             IMPORTANTE
           Usted ha sido demandoado legalmente. Tiene viente (20) dias, contados a partir del recibo
   de esta notificacion, para contestar la demanda adjunta, por escrito, y presentarla ante este tribunal.
   Una llamada telefonica no lo protegera; si usted desea que el escrito, incluyendo el numero del
   caso y los nombres de las partes interesadas en dicho caso. Si usted no contesta la demanda a
   tiempo, pudeise perder el caso y podria ser despojado de sus ingresos y propiedades, o privade de
   sus dereschos, sin previo aviso del tribunal. Existen otros requisitos legales. Si lo desea puede
   usted consultar a unabogado immediateamenta. Si no conoce a un abogado, puede llamar a una
   de las officinas de asistencia legal que aparecen en la guia telefoncia.
          Si desea responder a la demanda pro su cuenta, al mismoi tiempo en que presenta su
   respuesta ante el tribunal, debera usted enviar por correo o entregar una copia du su respuesta a la
   persona denominada abajo como "Plaintiff/Plaintiff's Attorney." (Demandate o Abogado de
   Demanadante).
                                              IMPORTANT
           Des poursuites judiciaries ont ele entreprises contre vous. Vous avez 20 jours consecutifs
   a partir de la date de l'assignation de cet'te citation pour deposser une response ecite a la plainte
   cijointe aupres de ce Tribunal. Un simple coup de telephone est insuffisant pour vous proteger;
   vous etes oblige de deposer votre reponse ecrite, ave mention du numero de dossier ci-dessus et
   du nom des parties nommees ici, si vous souhaitez que le Tribunal entende votre cause. Si cous
   ne deposez pas votre reponse ecrite dans le relai requis, vous resiquez de perdre la cause ainsi que
   votre salaire, votre argent, et vos biens peuvent tere saisis par la suite, sans aucun preavis ulterieur
   du Tribunal. Il a d' autres obligations juridiques et vous pouvez requerir les services immediates
   d'un avocat. Si vous ne connaissez pas d'avocats, vou pourriez telephoner a un service de reference
   d'avocats ou a un brueau d'assistance juridique (figurant a l'annuaire de telephones).
Case 1:20-cv-23938-CMA Document 1-2 Entered on FLSD Docket 09/27/2020 Page 23 of 32




          Si vous choisissez de deposer vous-meme une reponse ecrite, il vous faudra egalement, en
   meme tempos que cette formalite, faire parvenir ou expedier une copie au carbone ou une
   photocopie de votre reponse ecrite au "Plaintiff/Plaintiff's Attorney" (Plaignant ou a son avocate)
   nomme ci-dessous.


   Filed By:
                  J. Freddy Perera
                  Florida Bar No. 93625

   Address:       Perera Barnhart Alemán, P.A.
                  12401 Orange Drive
                  Suite 123
                  Davie, FL 33330
                  (786) 485-5232
Case 1:20-cv-23938-CMA Document 1-2 Entered on FLSD Docket 09/27/2020 Page 24 of 32
Case 1:20-cv-23938-CMA Document 1-2 Entered on FLSD Docket 09/27/2020 Page 25 of 32
Case 1:20-cv-23938-CMA Document 1-2 Entered on FLSD Docket 09/27/2020 Page 26 of 32
Case 1:20-cv-23938-CMA Document 1-2 Entered on FLSD Docket 09/27/2020 Page 27 of 32
Case 1:20-cv-23938-CMA Document 1-2 Entered on FLSD Docket 09/27/2020 Page 28 of 32
Case 1:20-cv-23938-CMA Document 1-2 Entered on FLSD Docket 09/27/2020 Page 29 of 32
Case 1:20-cv-23938-CMA Document 1-2 Entered on FLSD Docket 09/27/2020 Page 30 of 32
Case 1:20-cv-23938-CMA Document 1-2 Entered on FLSD Docket 09/27/2020 Page 31 of 32
Case 1:20-cv-23938-CMA Document 1-2 Entered on FLSD Docket 09/27/2020 Page 32 of 32
